Slip Op. 18-94

                UNITED STATES COURT OF INTERNATIONAL TRADE

  ATKORE STEEL COMPONENTS, INC.,

                        Plaintiff,                    Before: Jane A. Restani, Judge

                  v.
                                                      Court No. 17-00077
  UNITED STATES,

                        Defendant.




                                           OPINION

                                                                          Dated: August 3, 2018

[Commerce’s remand results in a scope determination regarding cast iron electrical conduit
articles sustained.]

        David Forgue and Brian Walsh, Barnes, Richardson & Colburn, LLP, of Chicago, IL, for
Plaintiff Atkore Steel Components, Inc.

        Patricia McCarthy, Assistant Director, and Kelly Krystyniak, Trial Attorney, Commercial
Litigation Branch, Civil Division, U.S. Department of Justice, of Washington, DC, for
Defendant. Of counsel on the brief was Brendan Saslow, Office of Chief Counsel for Trade
Enforcement and Compliance, U.S. Department of Commerce, of Washington, DC.

       Restani, Judge: Before the court are the United States Department of Commerce

(“Commerce”)’s Final Results of Redetermination Pursuant to Court Remand, ECF No. 45-1 (July

11, 2018) (“Remand Results”), concerning Commerce’s scope determination as to cast iron

electrical conduit articles produced by Atkore Steel Components, Inc. (“Atkore”). No party raised
Court No. 17-00077                                                                             Page 2

any substantive objection to Commerce’s Remand Results.1              See Plaintiff’s Comments in

Agreement with Commerce’s Redetermination Pursuant to Court Remand, ECF No. 47, at 1–3

(July 26, 2018) (“Atkore’s Comments”). For the reasons stated below, Commerce’s Remand

Results are sustained.

                                         BACKGROUND

       The court assumes all parties are familiar with the facts of the case as discussed in Atkore

Steel Components, Inc. v. United States, Slip Op. 18-52, 2018 WL 2215847 (CIT May 15, 2018)

(“Atkore I”). For the sake of convenience, the facts relevant to this remand are summarized

herein. Atkore applied for a scope ruling under 19 C.F.R. § 351.225, seeking confirmation that

several of Atkore’s cast iron electrical conduit articles were outside the scope of an antidumping

order applicable to certain malleable iron pipe fittings (“MIPF”) from the People’s Republic of

China (“PRC”). Atkore I, at *1; see Antidumping Duty Order: Certain Malleable Iron Pipe

Fittings From the People’s Republic of China, 68 Fed. Reg. 69,376 (Dep’t Commerce Dec. 12,

2003) (“Antidumping Order” or “Order”). In its Scope Ruling, Commerce originally determined

that Atkore’s conduit articles fell within the scope of the Antidumping Order. Final Scope

Ruling Concerning Cast Iron Electrical Conduit Articles, A-570-881, ASCI—Electrical

Conduits, at 6 (Dep’t Commerce Mar. 16, 2017) (“Scope Ruling”).

       A scope analysis follows a three-step process: First, Commerce must “determine whether

[the Antidumping Order’s scope language] contains an ambiguity and, thus, is susceptible to

interpretation. If the scope is unambiguous, it governs.” Meridian Prods., LLC v. United States,


1
 Atkore “disagrees” with Commerce’s filing its Remand Results “under respectful protest,” Atkore’s
Comments at 2; Remand Results at 2, but Commerce complied with the terms of the remand order, as
discussed infra, and simply noted its protest in order to preserve its appellate rights, Remand Results
at 2 n.5 (citing Viraj Grp., Ltd. v. United States, 343 F.3d 1371, 1375–76 (Fed. Cir. 2003)).
Court No. 17-00077                                                                              Page 3

851 F.3d 1375, 1381 (Fed. Cir. 2017) (internal citations omitted). “If, however, the language of

the scope order is ambiguous, Commerce more fully analyzes the sources listed in §

351.225(k)(1). Where those sources are dispositive, in other words, the history of the original

investigation is clear, Commerce will close the scope ruling proceedings with a ‘final scope

ruling.’” Atkore I, at *3 (citing 19 C.F.R. § 351.225(d); Antidumping Duties; Countervailing

Duties, 62 Fed. Reg. 27,296, 27,328 (Dep’t Commerce May 19, 1997)). If the (k)(1) sources are

not dispositive, “Commerce must initiate a formal ‘scope inquiry’ under § 351.225(e), and

consider the factors listed in § 351.225(k)(2).” Atkore I, at *3.

       In proceedings below, Commerce contended that it had based its Scope Ruling on the

unambiguous scope language of the Antidumping Order, not on an analysis of the sources under

19 C.F.R. § 351.225(k)(1). Id. at *4. In relevant part, the scope language indicated that the

Antidumping Order applied to: “[C]ertain malleable iron pipe fittings, cast, other than grooved

fittings, from the [PRC]. The merchandise is classified under item numbers 7307.19.90.30,

7307.19.90.60, and 7307.19.90.80 of the Harmonized Tariff Schedule (HTSUS).” Antidumping

Order, at 69,376 (the HTSUS numbers were included for illustrative purposes only). In ordering

remand, the court determined “that the scope of the relevant order is not so clear that the conduit

fittings in question are covered by the order, such that no further assessment is needed.” Atkore

I, at *4. Atkore argued that the term “pipe” was both undefined and ambiguous. Id. at *5. The

court agreed, stating: “It is not clear from the terms of the Order that all non-grooved cast iron

pipe fittings, regardless of physical differences, fall within ‘certain malleable iron pipe fittings,

cast, other than grooved fittings.’”
Court No. 17-00077                                                                           Page 4

Id. at *5 (internal citations omitted). The court furthermore found that during scope proceedings

Atkore had cited evidence of physical differences from (k)(1) sources, differences which could

distinguish Atkore’s goods from those covered by the Antidumping Order, and which Commerce

had failed to adequately address. See id. at *7. Accordingly, the court remanded Commerce’s

Scope Order with the following instructions:

        [A]ssess the factors set forth in 19 C.F.R. § 351.225(k)(1) indicated in Atkore’s
        Scope Ruling Request, 2 including Atkore’s evidence of alleged physical
        differences between its conduit fittings and the products subject to the
        Antidumping Order. Commerce shall take additional steps in accordance with the
        foregoing reasoning, including initiation of a formal scope inquiry and
        consideration of 19 C.F.R. § 351.225(k)(2) factors, if necessary.

Id. at *8.

                      JURISDICTION AND STANDARD OF REVIEW

        The court has jurisdiction pursuant to 28 U.S.C. § 1581(c). This matter is reviewable

under 19 U.S.C. § 1516a(a)(2)(B)(vi). “[T]he question of whether the unambiguous terms of [an

antidumping duty order] control the inquiry, or whether some ambiguity exists, is a question of

law” that the court reviews de novo. Meridian, 851 F.3d at 1382. Otherwise, Commerce’s final

results in an administrative review of a scope determination are upheld unless “unsupported by

substantial evidence on the record, or otherwise not in accordance with law[.]” 19 U.S.C. §

1516a(b)(1)(B)(i); see also Meridian, 851 F.3d at 1381–82.

                                          DISCUSSION

        19 C.F.R. § 351.225(k)(1) directs Commerce to consider evidence from the following

sources: “The descriptions of the merchandise contained in the petition, the initial investigation,



2
 Scope Ruling Request: Malleable Cast Iron Pipe Fittings from the People’s Republic of China
(A-570-881), A-570-881, ASCI—Electrical Conduits, at 4–6 (Dep’t Commerce Oct. 4, 2016).
Court No. 17-00077                                                                           Page 5

and the determinations of the Secretary (including prior scope determinations) and the

Commission.” On remand, Commerce weighed such evidence, “paying particular attention to”

evidence of physical characteristics considered during the underlying antidumping investigation.

Remand Results, at 7. Commerce stated that “a re-evaluation of . . . the (k)(1) sources above,

further informs our understanding of the products covered by the [Antidumping Order] such that

MIPF is built to [specific pressure and tensile strength] standards. Any in-scope product,

intended to be used in the conveyance or retention of liquids or gas, would state that it conforms

to those standards.” Id. at 8–9. Commerce found that Atkore’s articles made no mention of

pressure ratings and were designed for use in electrical applications, not liquid or gas

conveyance. Id. at 9–10. Accordingly, Commerce concluded that Atkore’s articles fall outside

the scope of the Antidumping Order. Id. at 10. Having found the (k)(1) factors dispositive,

Commerce correctly declined to initiate a formal scope inquiry for the purpose of considering the

19 C.F.R. § 351.225(k)(2) factors. See id. at 5–11. The court thus finds that Commerce has

complied with the terms of Atkore I and that Commerce’s Remand Results are supported by

substantial evidence.

                                         CONCLUSION

       For the foregoing reasons, Commerce’s Remand Results are SUSTAINED. Judgment

will enter accordingly.



                                                                V-DQH$5HVWDQL
                                                              __________________
                                                              Jane A. Restani, Judge

Dated: August 3, 2018
       New York, New York